PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,809,911
Issue Date: 20 Oct 2020
Application No. 14/626,381
Filing or 371(c) Date: 19 Feb 2015
Attorney Docket No. 058407/457021
:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to patentee’s “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d)” filed October 6, 2020.

Patentee requests Recalculation of the Patent Term Adjustment under 35 U.S.C. 154(b) on the sole basis that the USPTO failed to recognize that at least one Information Disclosure Statement (IDS) was accompanied by a safe harbor statement under 37 CFR 1.704(d).
 
The Office has manually reviewed the request for reconsideration of patent term adjustment (PTA) filed under the interim procedure and recalculated the PTA to be one thousand one hundred sixty-seven (1167) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  457 + 974 + 0 – 6 – 258 = 1167 days. 

A Request for Recalculation of Patent Term Adjustment under this interim procedure is not considered a Request for Reconsideration within the meaning of 35 U.S.C. 154(b)(3) and 37 CFR 1.704(b). A Recalculation of PTA under this interim procedure is NOT the Director’s decision on patentee’s request for reconsideration within the meaning of 35 U.S.C. 154(b)(3) and (b)(4). 

The petition is granted to the extent indicated herein.

Relevant Procedural History

The patent issued with a PTA determination of 1163 days on October 20, 2020.   The instant request seeing recalculation of the PTA in view of a safe harbor statement under 37 CFR 1.704(d) was filed on October 6, 2020.


Decision

The PTA set forth on the patent is based on the following determination previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 457 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 974 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay, is 6 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
262 days.

The PTA forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The patent set forth a PTA of 1163 days (457 days of A Delay + 974 days of B Delay + 0 days of C Delay - 6 days of Overlap - 262 days of Applicant Delay). 

Applicant was charged with reductions under 37 CFR 1.704(c)(8) for three IDSs, filed January 9, 2018, July 26, 2018, and August 9, 2019 respectively. 

The Office has reviewed the PTA calculation for the patent and has determined:

The January 9, 2018 IDS was not accompanied by a safe harbor statement under 37 CFR 1.704(d)(1)(i) or (ii). Accordingly, applicant was properly charged with a 61 day period of reduction pursuant to 37 CFR 1.704(c)(8).
The July 26, 2018 IDS was not accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i) or (ii). Accordingly, applicant was properly charged with a 61 day period of reduction pursuant to 37 CFR 1.704(c)(8).
The August 9, 2019 IDS was accompanied by a proper safe harbor statement under 37 CFR 1.704(d)(1)(i). Therefore, the filing of the August 9, 2019 IDS is not a ground for reduction pursuant to 37 CFR 1.704(c)(8). The 4 day period of reduction pursuant to 37 CFR 1.704(c)(8) assessed in connection with the filing of the August 9, 2019 IDS after a reply was filed on  August 5, 2019 is improper.  

Therefore, the correct period of Applicant Delay is 258 (24 + 61 + 41 + 30 + 61 + 32 + 9) days, and the correct PTA is 1167 days (457 days of A Delay + 974 days of B Delay + 0 days of C Delay - 6 days of Overlap - 258 days of Applicant Delay).


A Delay

The Request does not dispute the Office’s prior determination that the period of A Delay is 457 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 457 days.

B Delay

The Request does not dispute the Office’s prior determination that the period of B Delay is 974 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 974 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination that the number of days of Overlap is 6 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 6 days.

Applicant Delay

The Request disputes the Office’s prior determination that the period of Applicant Delay is 262 days.  The Office has recalculated the period of Applicant Delay as part of the Office’s redetermination of the PTA and determined the period of Applicant Delay is 258 days.

37 CFR 1.704(c)(8) states:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
(8) Submission of a supplemental reply or other paper, other than a supplemental reply or other paper expressly requested by the examiner, after a reply has been filed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date the initial reply was filed and ending on the date that the supplemental reply or other such paper was filed; 
 



(d)(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution(processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination)of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement:

  	Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement or

  	Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

Applicant was charged with reductions under 37 CFR 1.704(c)(8) for three IDSs, filed January 9, 2018, July 26, 2018, and August 9, 2019 respectively. 

With respect to the January 9, 2018 IDS:  Applicant filed a reply on November 9, 2017 in response to the non-final Office action, mailed July 14, 2017, and was properly assessed a 24 day period of reduction under 37 CFR 1.704(b). On January 9, 2018, applicant filed an IDS. This IDS was not expressly requested by the examiner. The filing of the January 9, 2018 IDS would be a ground for reduction under 37 CFR 1.704(c)(8), unless 37 CFR 1.704(d) applies. The January 9, 2018 IDS was not accompanied by a 37 CFR 1.704(d)(1)(i) or (ii) statement.  Therefore, applicant was properly charged with a 61 day period of reduction under 37 CFR 1.704(c)(8), beginning on November 10, 2017, the day after the November 9, 2017 reply was filed, and ending on January 9, 2018, the day the IDS was filed.

With respect to the July 26, 2018 IDS: Applicant filed a reply on June 15, 2018 in response to the non-final Office action, mailed March 15, 2018. On July 26, 2018, applicant filed an IDS. This IDS was not expressly requested by the examiner. The filing of the July 26, 2018 IDS would be a ground for reduction under 37 CFR 1.704(c)(8), unless 37 CFR 1.704(d) applies. The July 26, 2018 IDS was not accompanied by a proper 37 CFR 1.704(d)(1)(i) or (ii) statement.  

Applicant filed a 30-DAY CERTIFICATION on July 26, 2018. However, this certification was not in compliance with 37 CFR 1.704(d)(1)(i) or (ii). Only the second clauses of 37 CFR 1.704(d)(1)(i) and (ii) were included in the statement – “…communication was not received by 
The presence (or absence) of a proper §1.704(d) statement is decisive.  Only by compliance with the certification requirement of §1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstances set forth in 37 CFR 1.704(c)(8). As the 30-DAY CERTIFICATION  filed July 26, 2018 did not contain a certification in compliance with 37 CFR 1.704(d)(1)(i) or (ii), applicant was properly charged with a 41 day period of reduction under 37 CFR 1.704(c)(8), beginning on June 16, 2018, the day after the June 15, 2018 reply was filed, and ending on July 26, 2018, the day the IDS was filed.  

If petitioner desires to obtain the benefit of a 1.704(d) statement for the July 26, 2018 IDS, petitioner should file a petition under 37 CFR 1.705(b) with required fee, a proper 1.704(d) statement for the July 26, 2018 IDS (the statement must be made, it will not be waived), and a petition under 37 CFR 1.183 with required fee requesting the Office waive the requirement of  37 CFR 1.704(d) that the statement accompany the IDS.

With respect to the August 9, 2019 IDS: Applicant filed a reply on August 5, 2019 in response to a non-final Office action, mailed March 5, 2019, and was assessed a 61 day period of reduction under 37 CFR 1.704(b). On August 9, 2019, applicant filed an IDS. This IDS was not expressly requested by the examiner. The filing of the August 9, 2019 IDS would be a ground for reduction under 37 CFR 1.704(c)(8), unless 37 CFR 1.704(d) applies. The August 9, 2019 IDS was accompanied by a 37 CFR 1.704(d)(1)(i) statement.  Therefore, the filing of the August 9, 2019 IDS is not a ground for reduction pursuant to 37 CFR 1.704(c)(8). The 4 day period of reduction pursuant to 37 CFR 1.704(c)(8) assessed in connection with the filing of the August 9, 2019 IDS after a reply was filed on  August 5, 2019 is improper and has been removed.  

The period of Applicant Delay is 258 (24 + 61 + 41 + 30 + 61 + 32 + 9) days.


Conclusion

The correct PTA is 1167 days (457 days of A Delay + 974 days of B Delay + 0 days of C Delay - 6 days of Overlap - 258 days of Applicant Delay).

If patentee disagrees with the recalculation under this interim procedure, patentee must file a response to the recalculation within TWO MONTHS of the mail date of the recalculation.  No extensions of time will be available.  If patentee fails to respond to the recalculation within TWO MONTHS of the mail date of the recalculation and the USPTO’s determination of the amount of recalculated PTA is different from that printed on the front of the patent, the USPTO will sua sponte issue a certificate of correction that reflects the recalculated PTA. See enclosed draft certificate of correction.

If patentee desires to obtain the benefit of a 1.704(d) statement for the July 26, 2018 IDS, petitioner should file a petition under 37 CFR 1.705(b) with required fee and a statement of the facts involved,  a proper 1.704(d) statement for the July 26, 2018 IDS (the statement must be made), and a petition under 37 CFR 1.183 with required fee requesting the Office waive the requirement of  37 CFR 1.704(d) that the statement accompany the IDS.

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop PETITION
				Commissioner for Patents
				Post Office Box 1450
				Alexandria, VA 22313-1450	
			
By hand:			U.S. Patent and Trademark Office
				Customer Service Window, Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

By FAX:			(571) 273-8300 - ATTN:  Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosure:  draft certificate of correction